DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
With regard to Claim 6, MPEP 2111.02(II) states “the claim preamble must be read in the context of the entire claim. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Therefore, the limitation of “for analysis of glycated hemoglobin” in the preamble of Claim 6 is interpreted as intended use not given patentable weight.
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda and Osawa (“Synthesis and characterization of macroporous glycidyl methacrylate-divinyl copolymer beads”) in view of Ribeiro et al (“Modification of hydrolyzed glycidyl methacrylate-ethylenedimethacrylate copolymers by propane sultone”) and Rasmussen (US 2008/0027153).
With regard to Claim 1, Kuroda and Osawa disclose a series of macroporous copolymer beads that were synthesized by suspension copolymerization of glycidyl methacrylate (GMA) with divinylbenzene (DVB) (Abstract). Such macroporous copolymer beads have been used as ion exchange resins, and GMA macroporous copolymer beads have especially found use in the adsorption and chromatography fields due to the reactivity of the epoxy groups of the copolymerized GMA (P57/Introduction). Kuroda and Osawa disclose a packing material for liquid 
Kuroda and Osawa disclose that primary particles of the copolymer grow and agglomerate, forming macroporous copolymer beads (P60/Column 1). The Examiner notes that it is the macroporous copolymer beads that read on the claimed particles, and not the primary particles of Kuroda and Osawa that form the macroporous polymer beads. While Kuroda and Osawa disclose the size of the primary particles, the reference does not disclose the size of the macroporous polymer beads.
As above, Kuroda and Osawa disclose that GMA macroporous copolymer beads have especially found use in the adsorption and chromatography fields due to the reactivity of the epoxy groups of the copolymerized GMA (P57/Introduction). Kuroda and Osawa disclose that 40% of the epoxy groups in the copolymerized GMA were available for reaction (P61/Column 1). However, Kuroda and Osawa is silent to wherein the particles each have a sulfo group bonded to a surface thereof and a structure in which the sulfo group is bonded includes a structure represented by the formula (1):

    PNG
    media_image1.png
    110
    346
    media_image1.png
    Greyscale


Ribeiro discloses macroporous reactive polymers based on glycidyl methacrylate (GMA) and ethylene dimethacrylate that were modified to contain more than one mmol/g of sulfonic acid groups (Abstract). GMA was hydrolyzed with H2SO4 followed by reaction of the hydrolyzed product with propane sultone in an aqueous solution of NaOH, and acidified with 1 M HCl (P120/Experimental). 
One of ordinary skill in the art would understand that after the epoxy group of GMA is hydrolyzed, the structure of the hydrolyzed GMA would resemble from the R group on the left to the X group, in which X is a hydroxyl group. When the hydrolyzed GMA is reacted with propane sultone in the presence of aqueous NaOH, the result is shown at the bottom of Page 123 of Ribeiro:

    PNG
    media_image2.png
    86
    826
    media_image2.png
    Greyscale

Once acidification with 1 M HCl is performed, the structure would be the structure as claimed. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the particles of Kuroda and Osawa each have a sulfo group bonded to a surface thereof and a structure in which the sulfo group is bonded includes a structure represented by the formula (1), where R represents a partial structure derived from the surfaces of the copolymer particles, X represents an oxygen or sulfur atom, and n represents an integer of from 2 to 4, as taught by Ribeiro, in order 
However, modified Kuroda and Osawa is silent to wherein the particles each include the sulfo group at from 40 µmol/g to 300 µmol/g.
Kuroda and Osawa discloses that alcohols as diluents provide the copolymer beads with a porous structure, and that the specific surface area can be controlled by selection of the diluent (P58/Column 2, Table 1). Kuroda and Osawa further disclose that the wt% of GMA will affect the epoxy groups available for reaction (P61/Figure 7). 
Furthermore, Rasmussen discloses methods of making macroporous cation exchange resins in the form of particles that contain a hydrophilic, cross-linked, (meth)acrylic-type polymeric material (Abstract). Rasmussen discloses that sulfonic acids are suitable ionic monomers for preparation of cation exchange resins ([0048]). Rasmussen discloses that a cation exchange resin can be designed to optimize the cation exchange capacity for a particular target molecule depending on the amount of porogen and composition of monomer mixture ([0037], [0077]).
As the separation of a target molecule is a variable that can be modified, among others, by optimizing the cation exchange capacity, the precise cation exchange capacity would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention. As such, without showing unexpected results, the claimed wherein the particles each include the sulfo group at from 40 µmol/g to 300 µmol/g cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
However, modified Kuroda and Osawa is silent to wherein the particles have an average particle diameter on a volume basis of from 1 µm to 10 µm.
Rasmussen discloses a particle size of at least 10 µm [0098]). Rasmussen discloses that if the average size of the macroporous cation exchange resin particles is less than about 10 µm, then the back pressure in a chromatographic column filled with the particles may become unacceptable large ([0099]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the particles of modified Kuroda and Osawa have an average particle diameter on a volume basis of 10 µm, as taught by Rasmussen, since if the average size of the macroporous cation exchange resin particles is less than about 10 µm, then the back pressure in a chromatographic column filled with the particles may become unacceptable large. Furthermore, as the claimed particle range prima facie case of obviousness exists. See MPEP § 2144.05(I).
With regard to Claim 2, Kuroda and Osawa discloses wherein the (meth)acrylic acid ester includes glycidyl methacrylate (Abstract).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda and Osawa (“Synthesis and characterization of macroporous glycidyl methacrylate-divinyl copolymer beads”) in view of Ribeiro et al (“Modification of hydrolyzed glycidyl methacrylate-ethylenedimethacrylate copolymers by propane sultone”) and Rasmussen (US 2008/0027153), as applied to the claims above, and in further view of ThermoScientific (“ProPac WCX-10 and SCX-10”).
With regard to Claims 6 and 7, modified Kuroda and Osawa discloses all the limitations in the claims as set forth above.
However, modified Kuroda and Osawa is silent to a column packed with the packing material for liquid chromatography (Claim 6), or using a column packed with the packing material for liquid chromatography (Claim 7).
ThermoScientific discloses the ProPac SCX-10 strong cation exchanger, which has a surface grafted with sulfonic acid groups (Page 4/Section 1.1). ThermoScientific discloses a column packed with ProPac SCX-10 which successfully resolved the hemoglobin species (Page 17/Section 4.4). The determination of glycated hemoglobin in the blood of a diabetic patient serves as an excellent indication of the average glucose level in the patient’s blood during the preceding 1-2 months (Page 17/Section 4.4).
Claim 1 to be packed into a column (Claim 6) and used (Claim 7), as taught by ThermoScientific, since cation exchange columns functionalized with sulfonic groups can successfully resolve hemoglobin species including glycated hemoglobin.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda and Osawa (“Synthesis and characterization of macroporous glycidyl methacrylate-divinyl copolymer beads”) in view of Ribeiro et al (“Modification of hydrolyzed glycidyl methacrylate-ethylenedimethacrylate copolymers by propane sultone”), Rasmussen (US 2008/0027153), and Nagai et al (US 2007/0212327).
With regard to Claims 3, 4, and 5, Kuroda and Osawa disclose a series of macroporous copolymer beads that were synthesized by suspension copolymerization of glycidyl methacrylate (GMA) with divinylbenzene (DVB) (Abstract). Such macroporous copolymer beads have been used as ion exchange resins, and GMA macroporous copolymer beads have especially found use in the adsorption and chromatography fields due to the reactivity of the epoxy groups of the copolymerized GMA (P57/Introduction). Kuroda and Osawa disclose a packing material for liquid chromatography, including particles of a copolymer having a monomer unit derived from a (meth)acrylic acid ester and a monomer unit derived from divinylbenzene (Abstract, P57/Introduction, GMA and DVB). Kuroda and Osawa disclose wherein a ratio between the monomer unit derived from a (meth)acrylic acid ester and the monomer unit derived from divinylbenzene is 70 mass% to 90 mass%:30 mass% to 10 mass% (P60/Column 2 
Kuroda and Osawa disclose that primary particles of the copolymer grow and agglomerate, forming macroporous copolymer beads (P60/Column 1). The Examiner notes that it is the macroporous copolymer beads that read on the claimed particles, and not the primary particles of Kuroda and Osawa that form the macroporous polymer beads. While Kuroda and Osawa disclose the size of the primary particles, the reference does not disclose the size of the macroporous polymer beads.
As above, Kuroda and Osawa disclose that GMA macroporous copolymer beads have especially found use in the adsorption and chromatography fields due to the reactivity of the epoxy groups of the copolymerized GMA (P57/Introduction). Kuroda and Osawa disclose that 40% of the epoxy groups in the copolymerized GMA were available for reaction (P61/Column 1). However, Kuroda and Osawa is silent to wherein the particles each have a sulfo group bonded to a surface thereof and a structure in which the sulfo group is bonded includes a structure represented by the formula (1):

    PNG
    media_image1.png
    110
    346
    media_image1.png
    Greyscale

Where R represents a partial structure derived from the surfaces of the copolymer particles, X represents an oxygen or sulfur atom, and n represents an integer of from 2 to 4.
Ribeiro discloses macroporous reactive polymers based on glycidyl methacrylate (GMA) and ethylene dimethacrylate that were modified to contain more than one 2SO4 followed by reaction of the hydrolyzed product with propane sultone in an aqueous solution of NaOH, and acidified with 1 M HCl (P120/Experimental). 
One of ordinary skill in the art would understand that after the epoxy group of GMA is hydrolyzed, the structure of the hydrolyzed GMA would resemble from the R group on the left to the X group, in which X is a hydroxyl group. When the hydrolyzed GMA is reacted with propane sultone in the presence of aqueous NaOH, the result is shown at the bottom of Page 123 of Ribeiro:

    PNG
    media_image2.png
    86
    826
    media_image2.png
    Greyscale

Once acidification with 1 M HCl is performed, the structure would be the structure as claimed. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the particles of Kuroda and Osawa each have a sulfo group bonded to a surface thereof and a structure in which the sulfo group is bonded includes a structure represented by the formula (1), where R represents a partial structure derived from the surfaces of the copolymer particles, X represents an oxygen or sulfur atom, and n represents an integer of from 2 to 4, as taught by Ribeiro, in order to provide a strong cation exchange resin for use in adsorption and chromatography fields.
However, modified Kuroda and Osawa is silent to wherein the particles each include the sulfo group at from 40 µmol/g to 300 µmol/g.

Furthermore, Rasmussen discloses methods of making macroporous cation exchange resins in the form of particles that contain a hydrophilic, cross-linked, (meth)acrylic-type polymeric material (Abstract). Rasmussen discloses that sulfonic acids are suitable ionic monomers for preparation of cation exchange resins ([0048]). Rasmussen discloses that a cation exchange resin can be designed to optimize the cation exchange capacity for a particular target molecule depending on the amount of porogen and composition of monomer mixture ([0037], [0077]).
As the separation of a target molecule is a variable that can be modified, among others, by optimizing the cation exchange capacity, the precise cation exchange capacity would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention. As such, without showing unexpected results, the claimed wherein the particles each include the sulfo group at from 40 µmol/g to 300 µmol/g cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the cation exchange KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
However, modified Kuroda and Osawa is silent to wherein the particles have an average particle diameter on a volume basis of from 1 µm to 10 µm.
Rasmussen discloses a particle size of at least 10 µm [0098]). Rasmussen discloses that if the average size of the macroporous cation exchange resin particles is less than about 10 µm, then the back pressure in a chromatographic column filled with the particles may become unacceptable large ([0099]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the particles of modified Kuroda and Osawa have an average particle diameter on a volume basis of 10 µm, as taught by Rasmussen, since if the average size of the macroporous cation exchange resin particles is less than about 10 µm, then the back pressure in a chromatographic column filled with the particles may become unacceptable large. Furthermore, as the claimed particle range overlaps with Rasmussen at 10 µm, a prima facie case of obviousness exists. See MPEP § 2144.05(I).
Kuroda and Osawa discloses a method of producing a packing material including the steps of copolymerizing a monomer mixture containing a (meth)acrylic acid ester Claim 3), wherein the (meth)acrylic acid ester is glycidyl methacrylate (Claim 5) (Abstract). Kuroda and Osawa as modified by Ribeiro disclose causing the copolymer particles and a sulfonating agent to react with each other in the presence of a base (Claim 3), wherein the sulfonating agent is propanesultone (Claim 5) (Ribeiro, Abstract).
However, modified Kuroda and Osawa is silent to the copolymer particles and the sulfonating agent reacting with each other in a solvent containing a secondary alcohol (Claim 3), wherein the step of causing the polymer particles and a sulfonating agent to react with each other is performed after the step of obtaining the copolymer particles without subjecting the obtained particles to another chemical reaction (Claim 4), wherein the secondary alcohol is 2-propanol (Claim 5).
Nagai discloses an allergen-reducing agent containing water and a water-soluble polymer compound having units have hydroxyl or carboxy groups wherein at least a part of hydrogen atoms of the hydroxyl or carboxy groups are substituted by specific groups containing a polyether group (Abstract). Nagai discloses reaction of a polysaccharide or derivative thereof with a sulfonating agent in the presence of an alkali including NaOH and a lower alcohol such as isopropyl alcohol (i.e., 2-propanol) which is used for the purpose of increasing the reactivity between the polysaccharide or a derivative thereof and the sulfonating agent ([0120]-[0123]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the copolymer particles of modified Kuroda and Osawa and the sulfonating agent to react with each other in a solvent containing a secondary alcohol Claim 3), wherein the step of causing the polymer particles and a sulfonating agent to react with each other is performed after the step of obtaining the copolymer particles without subjecting the obtained particles to another chemical reaction (Claim 4), wherein the secondary alcohol is 2-propanol (Claim 5), as taught by Nagai, in order to reduce the number of steps involved in sulfonating the GMA-DVB copolymer particles of modified Kuroda and Osawa.
With regard to Claim 8, modified Kuroda and Osawa comprises wherein the sulfonating agent is a sultone and wherein the base is sodium hydroxide ((Ribeiro, P120/Experimental, propane sultone and NaOH).
With regard to Claim 9, modified Kuroda and Osawa comprises wherein the step of causing the copolymer particles and a sulfonating agent to react with each other is performed after the step of obtaining the copolymer particles without subjecting the obtained particles to another chemical reaction (see Claim 4). Modified Kuroda and Osawa comprises wherein the sulfonating agent is a sultone or a sulfonate, and wherein the base is at least one selected from the group consisting of sodium hydroxide, potassium hydroxide, and potassium t-butoxide (see Claim 8).
With regard to Claim 10, modified Kuroda and Osawa comprises wherein the secondary alcohol is at least one selected from the group consisting of 2-propanol, 2-butanol, 3-methyl-2-butanol, 2-pentanol, and 3-pentanol (see Claim 5).
With regard to Claim 11, modified Kuroda and Osawa comprises wherein the step of causing the copolymer particles and a sulfonating agent to react with each other is performed after the step of obtaining the copolymer particles without subjecting the obtained particles to another chemical reaction (see Claim 4). Modified Kuroda and Claim 5).
Response to Arguments
Applicant’s arguments, filed 22 December 2021, with respect to the 35 USC 112(b) rejection over Claim 7 has been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claim 7 has been withdrawn. 
Applicant's arguments with respect to the 35 USC 103 rejections over Claims 1-7 have been fully considered but they are not persuasive. Applicant argues on Pages 7 to 8 of the Remarks that Kuroda does not teach or suggest the effect of the particles having the average particle diameter of from 1 µm to 10 µm. Applicant argues that Kuroda discloses the primary particle diameter of GMA-DVB copolymer of less than 1 µm. Applicant argues that Kuroda discloses the effect of the copolymer component on the pore volume distribution of GMA-DVB.
In response, Kuroda and Osawa disclose that primary particles of the copolymer grow and agglomerate, forming macroporous copolymer beads (P60/Column 1). The Examiner notes that it is the macroporous copolymer beads that read on the claimed particles, and not the primary particles of Kuroda and Osawa that form the macroporous polymer beads. Furthermore, it is not clear from Applicant’s arguments how the effect of the copolymer component on the pore volume distribution of GMA-DVB relates to the average particle diameter of from 1 µm to 10 µm.
Please see rejections above for new Claims 8-11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777